

116 HR 1452 IH: Import Tax Relief Act of 2019
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1452IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Kind (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the establishment of a process for excluding articles imported from the People’s
			 Republic of China from certain duties imposed under section 301 of the
			 Trade Act of 1974, and for other purposes.
	
 1.Short titleThis Act may be cited as the Import Tax Relief Act of 2019. 2.Process for excluding articles imported from the People’s Republic of China from certain duties imposed under section 301 of the Trade Act of 1974 (a)Establishment of exclusion processNotwithstanding any other provision of law, the President shall establish, in consultation with the United States International Trade Commission (in this section referred to as the Commission), a process pursuant to which United States entities and associations of such entities may request the exclusion of articles imported from the People’s Republic of China from duties described in subsection (b).
 (b)Duties describedThe duties described in this subsection are duties imposed on or after September 24, 2018, pursuant to the investigation—
 (1)initiated under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) on August 18, 2017; and (2)with respect to which notice was published in the Federal Register on August 24, 2017 (82 Fed. Reg. 40213).
 (c)Implementation of exclusion processIn implementing the process established under subsection (a), the President shall exclude from the imposition of a duty described subsection (b) an article imported from the People’s Republic of China if the President determines—
				(1)
 (A)the article is not commercially available (as defined by the Commission) outside of the People’s Republic of China, or is not produced outside of the People’s Republic of China at a cost-competitive price at commercial scale;
 (B)the imposition of the duty on the article would increase consumer prices for day-to-day items consumed by low- or middle-income families in the United States; or
 (C)the article has not been found by a Federal agency to have directly benefited from the non-market-based policies of the People’s Republic of China, including elements of the Made in China 2025 policy; and
 (2)the exclusion of the article can likely be administered by U.S. Customs and Border Protection. (d)Determination of increased consumer pricesThe President shall determine under subsection (c)(1)(B) that the imposition of a duty would increase consumer prices for day-to-day items consumed by low- or middle-income families in the United States if imposition of the duty would cause an increase in—
 (1)the cost of an article listed in Appendix 1 to chapter 17 of the Handbook of Methods of the Bureau of Labor Statistics of the Department of Labor, dated February 14, 2018; or
 (2)the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics. (e)Collection of dutiesNo duty described in subsection (b) imposed on an article imported into the United States from the People’s Republic of China on or after the date of the enactment of this Act shall be collected on an article until the President has established the exclusion process required by subsection (a).
			(f)Retroactive application for certain liquidations and reliquidations
 (1)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, any entry of an article imported from the People’s Republic of China that would have been subject to a lower rate of duty if the entry had been made after the issuance of an exclusion of the article from the imposition of a duty described in subsection (b) pursuant to the exclusion process established under subsection (a), that was made—
 (A)after the imposition of the duty described in subsection (b) with respect to that article; and (B)before the issuance of the exclusion,
					shall be liquidated or reliquidated as though the entry occurred after the issuance of the
 exclusion.(2)RequestsA liquidation or reliquidation may be made under paragraph (1) with respect to an entry of an article only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the issuance of an exclusion described in paragraph (1) with respect to that article that contains sufficient information to enable U.S. Customs and Border Protection—
 (A)to locate the entry; or (B)to reconstruct the entry if it cannot be located.
 (3)Payments of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of an article under paragraph (1) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).
 (4)Entry definedIn this subsection, the term entry includes a withdrawal from warehouse for consumption. (g)Exclusion process established by USTRIf the United States Trade Representative establishes an exclusion process as described under the heading Salaries and Expenses under the heading Office of the United States Trade Representative in title IV of division C of the joint explanatory statement of the committee of conference accompanying the Consolidated Appropriations Act, 2019 (Public Law 116–9), the Trade Representative shall establish that process in accordance with this section.
 (h)United States entity definedThe term United States entity means an entity organized under the laws of the United States or any jurisdiction within the United States.
			